ORDER
PER CURIAM.
James C. McCrady (“McCrady”) appeals from the trial court’s entry of summary judgment in favor of State Farm Fire & Casualty Company (“State Farm”) on State Farm’s petition for declaratory judgment. McCrady argues the trial court erred in entering summary judgment in State Farm’s favor.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).